COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Michael Christopher Moore v. The State of Texas

Appellate case number:   01-19-00786-CR

Trial court case number: 1505997D

Trial court:             213th District Court of Tarrant County


       Appellant’s court-appointed counsel, John W. Stickels, filed a motion to withdraw
and an appellate brief concluding that the above-referenced appeal is frivolous. See
Anders v. California, 386 U.S. 738, 744 (1967). On January 31, 2020, appellant, Michael
Christopher Moore, acting pro se, filed a motion to obtain copies of the clerk’s record and
the reporter’s record “for use in preparing his pro se response to counsel’s brief.”
Appellant also requested an extension of time in which to file his response to Stickels’s
Anders brief.
       The Court grants appellant’s motion requesting the record and orders the district
clerk, no later than 10 days from the date of this order, to provide a copy of the clerk’s
and reporter’s records to the pro se appellant. The trial court clerk shall certify to this
Court, within 15 days of the date of this order, the date upon which delivery of the
records to the appellant is made.
       Finally, the Court grants appellant’s motion for an extension of time to file a pro
se Anders response. Appellant’s pro se response to his counsel’s Anders brief shall be
filed within 45 days of the date of this order.

       It is so ORDERED.

Judge’s signature: _________/s/ Russell Lloyd____________
                             Acting individually

Date: February 6, 2020